Citation Nr: 1432741	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-14 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2012, the Board, in pertinent part, remanded for additional evidentiary development.  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the appellant's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the VBMS file.

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's June 1969 enlistment examination revealed no evidence of any impairment of memory, judgment or visual spatial orientation.  To that extent he was sound at enlistment.

2.  The Veteran entered the service with an Armed Forces Qualification score of 14, and under 38 C.F.R. § 3.303, any mental deficiency to which the appellant may suffer is not a disease or injury with the meaning of applicable law governing service connection. 

3.  A disability resulting from a mental disorder that is superimposed upon a mental deficiency may be service connected.

4.  The appellant suffered a head injury while on active duty.

5.  Resolving reasonable doubt in the appellant's favor the evidence of record demonstrates that residuals of a traumatic brain injury manifested by mild memory impairment, mildly impaired judgment and moderately impaired visual spatial orientation are related to a head injury in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, residuals of a traumatic brain injury manifested by mild memory impairment, mildly impaired judgment and moderately impaired visual spatial orientation were incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 3.159, 3.303, 4.127 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist appellants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, the disposition of the claim being decided below is favorable to the appellant.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

Residuals of a Head Injury

The appellant contends he has residuals of a head injury incurred in service.  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Congenital or developmental defects including a mental deficiency and mental retardation are not considered to be a disease or injury with the meaning of applicable law governing service connection.  38 C.F.R. §§ 3.303(c), 4.127.  However, disability resulting from a mental disorder that is superimposed upon a mental deficiency may be service connected.  Id.  

When a preexisting condition is not noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran was seen for an enlistment examination in June 1969, and no impairment of memory, judgment or visual spatial orientation was noted.  

The appellant's aptitude test for service showed that he earned a composite Armed Forces Qualification Test score of 14.   

Service treatment records indicate the appellant was treated for residuals of head trauma and concussion in June 1970.  He presented to an emergency room complaining of pain on the right side of the face above the ear.  He reported being involved in a fight, and suffering abrasions and lacerations to the face, hands and arms.  He denied being unconscious at any time, and denied dizziness or vomiting since the fight.  Physical examination revealed that the right side of the face was swollen and tender.  There were no gross neurologic findings, but the appellant's sensorium was somewhat clouded.  The impression was head trauma with concussion.  The Veteran was apparently admitted for observation.  

In a June 2009 VA treatment note, the appellant was diagnosed with a cognitive impairment.  At a February 2013 VA examination, the examiner reported residuals of a traumatic brain injury in the form of mild memory impairment, mild impairment of judgment, and moderate impairment of visual spatial orientation.  The determinative issue, therefore, is whether there is a nexus relating the appellant's residuals of a traumatic brain injury to service.

The appellant was afforded two VA examinations in February 2013: a mental disorder examination and a residual of a traumatic brain injury examination.  The mental health examiner found no evidence of a current mental health disorder and was unable to provide an opinion as to the etiology of the appellant's demonstrated cognitive deficits without resorting to speculation.  Medical evidence that is speculative, general or inconclusive in nature cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33.  Thus, this opinion is of no probative value.

As for the traumatic brain injury examination, the examiner provided a negative nexus opinion, reasoning the appellant's brain function is the same now as it was before service.  

When there is an approximate balance of positive and negative evidence regarding a material issue, the appellant is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As noted above, service connection may not be granted for a mental deficiency, and given the fact that the appellant entered the service with an Armed Forces Qualification Test score of 14, the evidence suggests that the appellant may have suffered from a some form of mental deficiency prior to enlistment.  Significantly, however, the appellant's June 1969 enlistment examination did not show any evidence of a memory impairment, impairment of judgment or any impairment in the appellant's visual spatial orientation skills.  Hence, to that extent he must be presumed to have been sound at enlistment.  

Although the February 2013 examiner did not find a nexus between the appellant's current mental capacity and his in-service head injury, the examiner failed to consider the fact that the appellant's memory, judgment and visual spatial orientation skills were sound at enlistment.  There is no clear and unmistakable evidence to the contrary.  Hence, once the presumption of soundness is considered the weight of the evidence of record preponderates in favor of the appellant.  The appellant sustained a traumatic brain injury manifested by mild memory impairment, mildly impaired judgment and moderately impaired visual spatial orientation in service, and there is no evidence showing that he suffered a postservice traumatic brain injury. 

Thus, resolving reasonable doubt in favor of the appellant, service connection for residuals of a head injury manifested by mild memory impairment, mildly impaired judgment and moderately impaired visual spatial orientation is warranted.  38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet.App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")..  


ORDER

Entitlement to service connection for residuals of a head injury manifested by mild memory impairment, mildly impaired judgment and moderately impaired visual spatial orientation is granted.



REMAND

The issue of entitlement to a total disability rating based on individual unemployability is inextricably intertwined with the disability rating the RO will assign for the appellant's service-connected residuals of a head injury manifested by mild memory impairment, mildly impaired judgment and moderately impaired visual spatial orientation.  Accordingly, the matter must be remanded to the RO for initial adjudication after an initial disability evaluation is assigned.

Accordingly, the case is REMANDED for the following action:

After a disability evaluation is assigned to the service-connected residuals of a head injury manifested by mild memory impairment, mildly impaired judgment and moderately impaired visual spatial orientation, readjudicate the issue of entitlement to a total disability rating based on individual unemployability.  If the benefit sought remains denied, provide the appellant and his representative a supplemental statement of the case and an appropriate period of time for response before returning this matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


